Title: To James Madison from Ann Frances Humphreys and David Humphreys, 26 April 1806
From: Humphreys, Ann Frances,Humphreys, David
To: Madison, James


                    
                        
                            Sir
                            Boston April 26th. 1806
                        
                        As I have some expectation of returning to Europe in the course of this Year, it will be particularly interesting to me to know the destination of the Diamonds which the Queen of Spain sent as a present to me; after my departure from that Country. If there be any difficulty in remitting them to me from a supposition of their having been destined to my Husband, I request reference may be had to his correspondence with the first secretary of State of H. C. M., on the subject, which is in possession of the President. Should there be no objection from that or any other motive, to their being delivered to me, I shall be much obliged by your having the goodness to put them into the hand of the Honble: Mr. Cutts or any of the Gentlemen of Congress who may be coming to this Place, and who will have the complaisance to take charge of them for me. I request your pardon for this trouble; and in offering my best respects to Mrs: Madison & Mrs: Cutts, I have the honor to be with great Consideration & esteem Sir Yr. Mo. ob & mo: hble. Servt.
                        
                            Ann Frances Humphreys
                        
                    
                    
                        
                            Dear Sir
                        
                        I entirely approve of what my wife has addressed to you in the preceding letter; and seize the occasion of renewing the professions of the sentiments of respect & esteem, with which I remain Dear Sir Your very hble Servt
                        
                            D. Humphreys.
                        
                    
                 